Scott, J. (dissenting):
The property affected by the tax, the lien for which is the subject of this foreclosure action, was described in the terms of sale as “ Borough of the Bronx * * "x" Section 9, block 2277, lot 50. Location, East 132d Street, between Willis Avenue and Brown Place.” It was not stated to be subject to any lien or incumbrance except certain taxes. Attached to the terms of the sale was a diagram showing a plot of land 820 feet in length and 30 feet in width, bounded on the west by Willis avenue, on the east by Brown place and on the south by East One Hundred and Thirty-second street. There was nothing whatever to indicate, what upon examination proved to be the fact, that the plot thus described was in fact a part of the bed of One Hundred and Thirty-second street. The purchaser, upon discovering this fact, refused to complete the sale, and now seeks to be relieved of his bid upon the ground that the premises upon which he bid are incumbered with private easements, of light, air and access in favor of the property abutting upon One Hundred and Thirty-second street which were not covered by the tax lien, and consequently were not cut off by the fore*698closure of that lien. That the purchaser has good ground for his objection does not seem to be an open question in this court. In Jackson v. Smith (153 App. Div. 724) it was distinctly and unanimously held that the foreclosure of a tax lien and the sale of premises, pursuant to section 1035 et seq. of the Greater New York charter (Laws of 1901, chap. 466, added by Laws of 1908, chap. 490, as amd. by Laws of 1911, chap. 65) does not extinguish private easements of light, air and access of adjoining owners over the land sold, because the easements appurtenant to the adjoining property are not covered by or included in the assessment of the bed of the street, and are, therefore, not subjected to the tax lien. Hence, to sell or extinguish them under a foreclosure of the tax lien would be to take the property of the abutting owner without due process of law. Not only is this decision the latest word of this court upon the subject, but its reasoning is so satisfactory that it commands our respect.
It is not, as I consider, an answer to the purchaser’s objection to the title that some, and perhaps all, of the owners of property possessing these private easements were made parties to the action. Even so, their easements will not be cut off unless they were subject to the tax. (Jackson v. Smith, supra; Blenis v. Utica Knitting Co., 73 Misc. Rep. 61; 149 App. Div. 936.) As was said by the Court of Appeals in Smith v. Mayor (68 N. Y. 552, 557): “One who purchases land at a tax sale must take all the easements and incidents attached or pertaining to the land.” It is quite certain that nothing more can pass under a tax sale than what was included in the assessment and subjected to the lien, and the rule is perfectly well settled that the assessment of the servient estate must exclude the easements and the assessment of the dominant estate must include them. (Jackson v. Smith, supra, and cases cited.) Consequently the assessment of the street did not cover the easements appurtenant to the adjoining property; they were not subject to the lien of the tax, and they were not extinguished by the foreclosure of that lien. By the failure to properly describe the property in the terms of sale the purchaser was led to bid a very substantial sum for property of only apparently nominal value. ° It would be highly unjust to hold him *699to Ms purchase or to decide summarily upon an application of this character that the property is free from cloud.
The order should he affirmed, with ten dollars costs and disbursements.
Order reversed, with ten dollars costs and disbursements, and plaintiff’s motion to require the purchaser to complete purchase granted, with ten dollars costs.